Citation Nr: 1645028	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-23-134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1955 to December 1958, from February 1959 to February 1961, and from May 1961 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in January 2015, August 2015, and April 2016, at which time it was remanded for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral eye disability was not shown during service or for many years thereafter, and the most probative evidence shows that none of the Veteran's current eye disabilities are related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, and VA examination reports.  

The Board notes that actions requested in the prior remands have been undertaken.  In February 2015, the RO requested authorizations for any private treatment provider who treated the Veteran for an eye condition; however, no additional authorizations were received.  In June 2015, the Veteran received another VA eye examination, and in October 2015, a VA medical opinion was obtained with respect to the diagnosis of cataracts.  Supplemental opinions were subsequently obtained with respect to the diagnoses of choroidal hemangioma and pterygium in April 2016 and July 2016.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries   v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board also notes that in an October 2016 written statement, the Veteran's representative asserted that the claim should be remanded for a supplemental opinion because the July 2016 VA examiner failed to address the Veteran's bilateral maculopathy diagnosed during the June 2015 VA examination.  Dorland's Medical Dictionary defines "maculopathy" as "any pathological condition of the macula lutea" and notes that age-related maculopathy is synonymous with age-related macular degeneration.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1095 (32nd ed. 2012).  A review of the June 2015 VA examination report reveals that the examiner opined that the Veteran's visual impairment was caused by bilateral maculopathy.  When asked to further specify the condition responsible    for the visual impairment, the examiner indicated that it was age-related macular degeneration.  Moreover, a December 2009 VA examiner opined that the Veteran's macular degeneration was not related to service.  As such, the Board finds that VA has obtained a medical opinion with respect to the diagnosis of maculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for poor eyesight in both eyes, which he asserts is related to in-service burns and corneal abrasions he sustained as a result of an electrical shock.  In a November 2011 written statement, the Veteran indicated that following the in-service electrical burns, physicians told him that his eyesight was damaged.  He further stated that he has not had good eye sight since 1963.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral cataracts, macular degeneration, diffuse choroidal hemangioma, and pterygium.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether any of these conditions are related to service.

A May 1963 service treatment record shows that the Veteran sustained electrical burns to both hands when a switch "shorted."  An eye consultation revealed some corneal abrasions secondary to electrical flash, which responded well to local treatment.  A June 1964 service treatment record indicates that the Veteran underwent an eye examination due to complaints of periodic headaches.  Visual acuity was 20/20 bilaterally, and an external eye examination and ophthalmoscopy were negative.  The assessment was headache symptoms suggestive of migraines.   An April 1967 report of medical examination showed normal eyes, and visual acuity was 20/20 bilaterally.  A December 1967 report of medical examination indicates that the Veteran's eyes were normal upon his discharge from active duty, and visual acuity was 20/20 bilaterally.

An April 2006 private treatment record indicates that the Veteran reported difficulty driving due to decreased visual acuity, and the assessment was cataracts.  Thereafter, the Veteran underwent bilateral cataract surgery and intraocular lens placement, with some complaints of blurred vision noted after surgery.  

During a December 2009 VA examination, the Veteran reported sustaining corneal abrasions during service, which were treated with eye medicine.  A history of cataract extraction and intraocular lens placement was noted, which included normal post-operative follow-up care.  The Veteran also reported macular degeneration, for   which he has not received any treatment, and denied any other eye surgery, injury,    or disease.  Best corrected visual acuity was 20/70 in the right eye and 20/40 in the left eye.  The examiner opined that the Veteran's decreased visual acuity was most likely secondary to macular degeneration, which was not related to service.  In support of this, the examiner explained that macular degeneration is not caused by     or related to corneal abrasions.

The Veteran received another VA examination in June 2015, during which he reported possible ocular damage due to corneal abrasions sustained during service.    It was noted that the Veteran had a diagnosis of age-related macular degeneration    and underwent cataract surgery in both eyes.  The examiner opined that the Veteran's decreased visual acuity was not due to or aggravated by corneal abrasions during service and was more likely due to age-related macular degeneration.  

In October 2015, another VA examiner reviewed the evidence of record and opined that the Veteran's cataracts were less likely than not related to service.  Citing the American Journal of Ophthalmology, the examiner provided the following rationale: 

Corneal abrasions do not cause cataracts.  Electrical shock can cause anterior subcapsular cataracts.  However, private sector ophthalmology record [dated February 2006] states that [the] [V]eteran had nuclear sclerotic cataracts . . . nuclear cataracts are caused by aging, not electric shock.

In April 2016, a supplemental opinion was obtained with respect to the diagnoses  of diffuse choroidal hemangioma and pterygium.  The examiner reviewed the evidence of record and opined that the Veteran's diffuse choroidal hemangioma  and pterygium were not at least as likely as not due to or aggravated by the in-service electrical shock and resulting corneal abrasions or otherwise related to the Veteran's active duty service.  In a July 2016 addendum, the examiner explained that literature reviews do not support electric shock and corneal abrasion as an etiology of choroidal hemangioma and/or pterygium diagnoses.
 
The Board finds the opinions of the VA examiners to be highly probative.  The examiners reviewed the evidence of record, considered the Veteran's statements regarding the mechanism of injury, and supported the opinions with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning    for the conclusion that contributes to the probative value of a medical opinion).  

Although the Veteran asserts that he has not had good vision since 1963 and that physicians told him during service that his eyesight was damaged, his statements are not consistent with the evidence of record.  The May 1963 service treatment record indicates that the Veteran's corneal abrasions "responded well to local treatment."  Moreover, three subsequent eye examinations from June 1964 through December 1967 were normal and showed 20/20 visual acuity bilaterally.  As such, the Veteran's assertions as to decreased visual acuity since the in-service corneal abrasions are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider, among other things, consistency with other evidence of record). 

While the Veteran believes that his current visual impairment is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  In this regard, the diagnosis and etiology  of eye disabilities are matters not capable of lay observation and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology    of his impaired vision not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current visual impairment is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a bilateral eye disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a bilateral eye disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


